DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 29-32 and 39-53 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateyama et al. (US 2015/0231817 A1, hereinafter “Tateyama”). 
Regarding Claim 29, Tateyama discloses a method of manufacturing a fiber-reinforced thermoplastic resin composite article (Abstract), the method steps comprising heating the discontinuous fiber reinforced (one sheet) thermoplastic resin (another sheet) panel (sheets combined into panel) to a melted condition (pliable) and attaching to a second die by vacuum and pulled into the cavity by suction to form to the shape of the cavity, thus vacuum thermoforming, the cavity having compound curves under the definition recited by the Applicant in the specification (page 29) ([0061-0062]; Fig. 3B). Thereafter, the article is cooled and solidified thereby completing the molding of the article ([0080]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 2015/0017390 A1, hereinafter “Mine”) in view of Taketa et al. (US 2013/0095282 A1, hereinafter “Taketa”).
Regarding Claim 29, Mine discloses a molding apparatus comprising a first mold (10) on the stationary side of the apparatus and a second mold (12) on the movable side, and the first mold has a concave cavity forming surface (11) while the second mold has a convex cavity forming surface (13) (0035). In operation, a thermoplastic fiber reinforced composite material panel (15) is retained between the forming surfaces by clamping, and heating circuits and cooling circuits are disposed in the mold bodies ([0036]; Fig. 2). A molded component is removed from the mold after opening the mold sides. Steps of the process are listed out in Figure 9. Figure 2 illustrates curves away from the ribs which are compound curves under the definition recited by the Applicant in the specification (page 29). Taketa teaches for components having a boss or rib, continuous fiber reinforcement is better, but makes no such distinction for areas without bosses or ribs ([0011]). One of ordinary skill in the art can draw the inference that in molded areas not including a boss or rib the fiber reinforced composite material panel may be a discontinuous fiber reinforced composite material panel. However, Mine does not disclose the use of discontinuous fiber reinforced composite panel. 
In the same field of endeavor, molding fiber-reinforced resin composites, Taketa discloses the use of discontinuous and continuous fiber reinforcing laminated together, and teaches benefiting from flowability of the discontinuous and improved mechanical characteristics of the continuous ([0163]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Mine invention of a method for compression molding fiber-reinforced resin composite, as discussed above, with the Taketa teaching of laminating discontinuous fiber-reinforced composite layers and continuous fiber-reinforced composite layers together. One would be motivated to combine them by a desire to gain the benefit of flowability of the discontinuous and improved mechanical characteristics of the continuous, as taught by Taketa ([0163]).
Regarding Claim 30, the limitations of Claim 29 from which Claim 30 depends are disclosed by Mine as discussed above. Mine further discloses the second mold is moved to the first mold by a mold closing mechanism (compression tool) such that the convex cavity forming surface comes into contact with the fiber reinforced composite material, and the second mold is then held at that position for a predetermined period ([0038]), thus compression molding. 


Claims 31-32 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama et al. (US 2015/0231817 A1, hereinafter “Tateyama”) in view of Taketa et al. (US 2013/0095282 A1, hereinafter “Taketa”).
Regarding Claim 31, the limitations of Claim 29 from which Claim 31 depends are disclosed by Tateyama as discussed above. Tateyama further discloses forming the heated panel includes stretching the panel (see Fig. 3B) in a manner so that nearly all discontinuous fibers in the panel are in physical contact with another discontinuous fiber before stretching, as the fibers are in close adjacency so that a uniform condition may be easily maintained and formability (drape property) can be improved ([0062]). Tateyama does not disclose the fibers remain in physical contact with or continue to physically overlap with the another discontinuous fiber after stretching.
Regarding Claim 32, the limitations of Claim 29 from which Claim 32 depends are disclosed by Tateyama as discussed above. Tateyama does not disclose the dimensions of the part are in the range of from about .02 square meters to about 4 square meters.
Regarding Claim 40, the limitations of Claim 29 from which Claim 40 depends are disclosed by Tateyama as discussed above. Tateyama does not disclose the discontinuous fiber reinforced composite panel comprises at least two sheets with respective sheets comprising a composite of a matrix material and a reinforcement material.
In the same field of endeavor, molding fiber-reinforced resin composites, Taketa discloses a laminated base material is a laminated base material produced by combining more than one prepreg base material layer into one plate, each prepreg base material layer comprising a large number of reinforcing fibers oriented substantially in one direction and a matrix resin adhered to the reinforcing fibers, wherein at least some of the combined prepreg base material layers are the prepreg base material, the combined prepreg base material layers comprising bundles of the reinforcing fibers oriented in at least two different orientation directions ([0025]). The laminated material contains only the prepreg base materials and the reinforcing fibers are aligned isotropically over the entire laminated base material ([0169]), thus the discontinuous fibers remain in physical contact the another discontinuous fibers after stretching. Taketa further discloses the dimensions of the molded part are 300 mm x 300 mm ([0286]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Tateyama invention of a method for vacuum forming fiber-reinforced resin composite articles, as discussed above, with the Taketa teaching of the use of laminated layers of reinforced prepreg. One would be motivated to combine them by a desire to gain the benefit of air release through slits in the thickness direction resulting in prevention of void formation, good mechanical characteristics, good isotropic fiber flowability leading to little variation if the flowability of the fibers, and highly robust moldings, as taught by Taketa ([0169-0170]).
Regarding Claim 39, the limitations of Claim 31 from which Claim 39 depends are disclosed by the combination Tateyama and Taketa as discussed above. Tateyama further discloses vacuum forming in which a vacuum is initiated to remove air between the mold and the panel to permit the pliable panel to more tightly substantially conform to the shape provided by the mold, as discussed above.
Regarding Claim 41, the limitations of Claim 40 from which Claim 41 depends are disclosed by the combination Tateyama and Taketa as discussed above. Tateyama discloses the further limitations as discussed above.
Regarding Claim 42, the limitations of Claim 41 from which Claim 42 depends are disclosed by the combination Tateyama and Taketa as discussed above. Tateyama discloses the further limitations as discussed above.
Regarding Claim 43, the limitations of Claim 42 from which Claim 43 depends are disclosed by the combination Tateyama and Taketa as discussed above. Teketa further discloses the discontinuous fiber reinforced composite panel comprises a pair of mutually and immediately adjacent respective sheets in direct physical contact, as discussed above.
Regarding Claim 44, the limitations of Claim 42 from which Claim 44 depends are disclosed by the combination Tateyama and Taketa as discussed above. Taketa further discloses Figure 2 illustrates various patterns of slits.
Regarding Claim 45, the limitations of Claim 43 from which Claim 45 depends are disclosed by the combination Tateyama and Taketa as discussed above. Taketa further discloses it is preferred that the positions of the slits in adjacent layers with the same orientation are shifted from each other in the length direction of the fibers to attain the benefit of largely improved strength ([0173]). 
Regarding Claim 46, the limitations of Claim 42 from which Claim 46 depends are disclosed by the combination Tateyama and Taketa as discussed above. Tateyama further discloses forming the heated panel includes stretching the panel (see Fig. 3B) in a manner so that nearly all discontinuous fibers in the panel are in physical contact with another discontinuous fiber before stretching, as the fibers are in close adjacency so that a uniform condition may be easily maintained and formability (drape property) can be improved ([0062]). Tateyama does not disclose the discontinuous fiber of an adjacent sheet remain in contact with or continue to physically overlap with the another discontinuous fiber of an adjacent sheet via limiting and/or controlling the stretching resulting from the forming process. Taketa discloses the reinforcing fibers are aligned isotropically over the entire laminated base material ([0169]), thus the discontinuous fibers remain in physical contact the another discontinuous fibers after stretching. Furthermore, in most cases under a small pressure such as used for the molding process the reinforcing fibers will not be stretched ([0207]). 
Regarding Claim 47, the limitations of Claim 46 from which Claim 47 depends are disclosed by the combination Tateyama and Taketa as discussed above. Tateyama discloses the further limitations as discussed above.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Tateyama et al. (US 2015/0231817 A1, hereinafter “Tateyama”) in view of Taketa et al. (US 2013/0095282 A1, hereinafter “Taketa”) and further in view of Govek et al. (US 7,225,560 B1, hereinafter “Govek”).
Regarding Claim 48, the limitations of Claim 47 from which Claim 48 depends are disclosed by the combination Tateyama and Taketa as discussed above. The combination Tateyama and Taketa does not disclose the vacuum forming equipment includes the capability to heat different sections of the discontinuous fiber reinforced composite panel to different temperatures substantially in accordance with programming included as a component of the vacuum forming equipment.
In the same field of endeavor, vacuum forming, Govek discloses a curing system (vacuum forming apparatus, 10) capable of drawing air (vacuum) out of a chamber (14) (C2 L31-34). The apparatus has at least an upper radiator array (50) (C5 L5-7), and include a plurality of energy radiators (54) individually controller by a controller (16) (C5 L34-37). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Tateyama and Taketa invention as discussed above, with the Govek teaching of a vacuum forming apparatus with programmable individually-controllable zone energy radiators. One would be motivated to combine them by a desire to gain the benefit of getting some areas of a composite panel to drape easier, dependent on the shape of the desired article. 


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (US 2013/0095282 A1, hereinafter “Taketa”) in view of Daco (Daco D250/D350/D430 Rotary Die Cutter, published 4/19/2014 (time-filtered by Google), https://www.daco-solutions.com/daco-rotary-die-cutter-plain-labels/, last accessed 6/7/2022, hereinafter “Daco”).
Regarding Claim 49, Taketa discloses a unidirectional fiber reinforced polymer sheet and using an automated cutting machine to cut slits in the prepreg ([0025], [0163]). Taketa does not disclose a cutting bed with tension guides.
In the same field of endeavor, cutting a sheet, Daco discloses an automated machine including an unwind spool, a rewind spool, a rotary blade cutter, a cutting bed, tension guides, and a programmable computer (text and figure). The machine mechanically pulls sheet material from the unwind spool, across the table where it is cut as desired, and mechanically pull the sheet back onto a rewind spool (figure).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Taketa invention of a method for cutting slits in prepreg sheet, as discussed above, with the Daco teaching of an automated cutter machine. One would be motivated to combine them by a desire to gain the benefit of simply, quickly, and precisely cutter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743